Asch, J.,
dissents in a memorandum as follows: It is a postulate of appellate review that the reviewing tribunal will defer to the factual determinations of the trial court. While we in the New York Appellate Division have authority to make different findings from the Trial Judge, based upon our own reading of the record (see, Eschbach v Eschbach, 56 NY2d 167, 173), we usually rely on the trial court’s factual findings.
I am persuaded that the Justice at Trial Term, who decided that the children should be permitted to move to New Haven, where the family has substantial roots, was correct both on the law and on the circumstances presented. Accordingly, I dissent.
The parties were married on January 28, 1983 in New Haven, Connecticut and purchased a home there. The couple lived in New Haven with their two children during the major portion of their married life. The children attended schools there. In fact, the family continued to live in New Haven even after plaintiff began work in Manhattan, commuting daily between New Haven and Manhattan.
In 1988 the parties acquired a cooperative apartment in Manhattan. Although the family lived there on weekdays they returned to New Haven for weekends, holidays and summers. The children were then enrolled in the Day School in New York City. Plaintiff’s current position is Director of the Cancer Prevention Research Institute, a nonprofit organization which he formed. He does not collect a salary for his work and, through a family trust, is the primary contributor to the Institute.
The couple separated in June of 1991. They alternated weekends with the children at the New Haven residence until shortly after they executed a separation agreement on February 28, 1992. This agreement is incorporated into and survives the divorce decree which followed in September of 1992.
The majority, in reversing the trial court, places great reliance on the language of the agreement which states in *200part that: "It is the intention of the parties that the visitation with the Husband is to be generous and liberal and in the event that there has to be an adjustment of visitation for any reason, the adjusted visitation will be as comparable as possible to the present arrangements. It is the Wife’s intention to reside within a 30 mile radius of her present residence with the Children (the 'Radius Area’). For so long as the Husband resides in the Radius Area, the Wife agrees not to remove the residence of the Children from the Radius Area without first securing the express written permission of the Husband or an Order of a court of competent jurisdiction of the State of New York, County of New York.”
Despite mandating that plaintiff receive full and complete information concerning any school that the children may attend, it is significant that the agreement does not require his consent to a change of schools. It is also significant that the agreement expressly allows the mother to vary the 30 mile residence limitation with the consent of the father or by court order. Here, it was the court which authorized the mother to deviate from the 30 mile residence rule.
Plaintiff continues to live primarily in Manhattan but has retained substantial connections with New Haven. He regularly employs the services of a housekeeper at his New Haven home and maintains telephone and cable TV service there. He has a bank account in New Haven for which the statements are mailed to his New Haven house. His housekeeper, who is a signatory on the account, writes checks on it on an ongoing basis. Plaintiff has a Connecticut driver’s license, and his automobile, which is registered in that State, is kept parked at the New Haven train station. Moreover, he has kept up his membership in the New Haven Lawn Club.
The Supreme Court found in its decision, in pertinent part:
"I have thoroughly examined the entire record, including the transcripts of the four days of testimony before the Referee by each of the parties and their witnesses (including each of the children’s therapists and the headmaster of the Day School in Manhattan), the sealed transcripts of both my and the Referee’s in camera interviews with the children, and the documentary exhibits marked in evidence at the hearing. Based upon my examination I find that while some of the Referee’s observations are accurate, many appear to be based upon surmise rather than fact. As one example, the report frequently refers to the mother’s purported lack of consideration of the children’s 'special educational needs’ or 'educa*201tional needs’ in the sought after relocation. The Referee also discusses the necessity of 'special school facilities’ required to meet such needs. Nowhere can it found in the record that the children, or either of them, have 'special educational needs’ or require 'special school facilities’ other than the normally-expected supportive school environment. Nowhere in the record can it be found that the Day School in Manhattan, in which both of the children have been enrolled since 1988, provides the children with 'special school facilities’ or arranges anything different in relation to other children to support Hannah’s or David’s 'special’ needs * * *
"More important, essential facts in the record have been overlooked by the Referee, the lack of consideration of which tends to skew the focus of the report and ultimately, its recommendations. I find that the report is not supported by the record as a whole and that the undisputed facts do not warrant the conclusions reached. * * *
"When the Agreement was signed in February 1992 the mother purchased a new residence in New Haven at which she and the children have continued their practice of spending their weekends, holidays and summers in New Haven. The mother has testified, in essence, that she purchased her New Haven residence to replace the New Haven residence she gave up on signing the Agreement to be able to continue her and the children’s association in the community where they have longstanding ties and friendships. The mother has continued her membership, since 1985, in the New Haven Lawn Club and the children regularly participate in the Club’s activities. The mother also leased an apartment on East 81st Street in Manhattan where she and the children reside during the week.
"The father resides at East 76th Street and Park Avenue in Manhattan. Before the Agreement was signed he apparently continued to spend his weekends with the children primarily at the parties’ former family residence in New Haven. Since the Agreement was signed he has spent his weekends with the children primarily in Manhattan. However, he commutes to New Haven with the children each Friday that he has them for Hannah’s standing appointment with her psychiatrist, Dr. Perlswig, whose office is located there. They usually have supper in New Haven and return to Manhattan by train the same day. The train ride takes approximately one hour and 45 minutes each way. The father continues to spend three of his four non-consecutive weeks in the summer with the children at his residence in New Haven * * *
*202"Both of the children’s psychiatrists do not advocate, nor do they oppose, the children’s moving from Manhattan. Upon any move from Manhattan, both psychiatrists recommend New Haven over any other place not within reach of the Day School. Both doctors believe that the father’s involvement in the children’s lives is generally positive and should not be diminished, except to the extent of the Tuesday and Thursday morning pre-school pickups as to which both doctors recommend they not be resumed.
"The children are confident about their father’s interest in them and his involvement in their lives. They believe he will continue to spend his time with them if they were to move to New Haven. The frequent train rides to New Haven with him are viewed as ordinary by the children.”
As for the view expressed by the Referee (and the majority here) that the relocation to New Haven should be prohibited, the Judge commented that "[i]t is not every move that requires a showing that exceptional circumstances exist to warrant relocation, however. The high exceptional circumstances test is brought to bear only if the relationship between the non-custodial parent and the child would be disrupted by the move” (citing Matter of Radford v Propper, 190 AD2d 93), as "[t]he court’s inquiry must begin with whether the proposed relocation is to a 'reasonable distance’ such that visitation remains possible and the move is not motivated by an intent to deprive the non-custodial parent of visitation”.
The record herein clearly shows that defendant wishes to move to New Haven for the purpose of improving the environment for herself and the children and not to frustrate plaintiff’s visitation and that, at any rate, she is not endeavoring to transfer to a place inconvenient to plaintiff but to a community where he has pervasive and enduring ties. As the Supreme Court noted, defendant had not manifested a history of attempting to deprive plaintiff of his visitation with the children, and there is no reason why he cannot remain deeply devoted to their education, school functions and social activities. The move to New Haven would, as Trial Term concluded, "amount to little if any disruption in the father’s relationship with the children,” considering the father’s ties to that location and his present domicile there.
We are presented with a true irony. Our Court prevents the mother from moving to New Haven where, as noted, she and the children have extensive friendships and an existing social network, as does the father. However, nothing will now pre*203vent the mother from moving to Scarsdale or some other location within the 30 mile radius and, thus, avoiding the need for the consent of either the father or a court under the agreement and, in effect, making it more difficult for the father to spend time with the children than if the mother moved to New Haven.